IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DARYL COOK, KENNETH BROWN, JR.,              : No. 136 MM 2021
                                             :
                    Petitioners              :
                                             :
             v.                              :
                                             :
PROTHONOTARY, AND PRESIDENT                  :
JUDGE, OF THE COURT OF COMMON                :
PLEAS OF NORTHUMBERLAND COUNTY,              :
                                             :
                    Respondents              :
                                             :
                                             :


                                     ORDER



PER CURIAM

      AND NOW, this 30th day of March, 2022, the Petition for Writ of Mandamus and

the Application for Leave to File Post-Submission Communication are DENIED.